 

 

Exhibit 10.4

SELECTIVE INSURANCE GROUP, INC.

2005 OMNIBUS STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (this "Restricted Stock Agreement") is made and
entered into as of [DATE] (the "Date of Grant"), by and between Selective
Insurance Group, Inc., a New Jersey corporation (the "Company") and [EMPLOYEE]
(the "Recipient").

 

WHEREAS, the Salary and Employee Benefits Committee (the "Committee") of the
Board of Directors of the Company (the "Board") has approved the grant of
Restricted Stock pursuant to the Selective Insurance Group, Inc. 2005 Omnibus
Stock Plan, as amended (the "Plan"), as hereinafter defined, to the Recipient as
set forth below;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

1.   Definitions. Capitalized terms which are not defined herein shall have the
meaning set forth in the Plan.

 

2.   Grant of Restricted Stock. The Company hereby grants to the Recipient
[NUMBER] restricted shares of the common stock of the Company, par value $2.00
per share (the "Restricted Stock"), subject to all of the terms and conditions
of this Restricted Stock Agreement. The Recipient's grant and record of share
ownership shall be kept on the books of the Company, until the restrictions on
transfer have lapsed pursuant to Section 3 below. The Company shall cause to be
delivered to the Recipient the shares that have become vested pursuant to
Section 3 below in a manner determined by the Committee, including via book
entry or a certificate evidencing such shares, which may bear a restrictive
legend, if the Committee determines such a legend to be appropriate.

 

3.   Lapse of Restrictions. All shares of Restricted Stock shall be unvested
unless and until they become Vested Shares in accordance with this Section 3.
if:

 

(a)(i) the Recipient is employed by the Company or any Subsidiary as of the
applicable anniversary date set forth below, or (ii) the Recipient is not
employed by the Company or any Subsidiary as of the applicable anniversary date
set forth below solely due to death, retirement on or after "Early Retirement
Age" or "Normal Retirement Age" as each is defined in the Retirement Income Plan
for Selective Insurance Company of America, or "Total Disability" as such is
defined in the aforementioned Retirement Income Plan, and

 

 

 

 

 

Restricted Stock Agreement (Performance Based)

--------------------------------------------------------------------------------




(b) [Performance criteria to be determined by the Committee at the time of
grant], then the Restricted Stock shall become "Vested Shares" upon the earlier
of: (A) the date Recipient terminates employment pursuant to 3(a)(ii) above, or
(B) the date set forth below, in each case in an amount equal to the percentage
set forth below:

 

Date

Percentage Vested

[Third anniversary of the Date of Grant]

[100%]1

 

If, on the applicable anniversary date set forth above either requirement (a) or
(b) of this Section 3 of this Restricted Stock Agreement has failed to be
satisfied, then the percentage of the Restricted Stock that failed to become
Vested Shares, as set forth above, shall be forfeited by the Recipient and
transferred to, and reacquired by, the Company as provided by Section 9(h) of
the Plan.

 

4.   Restrictions on Transfer. Shares of Restricted Stock may not be transferred
or otherwise disposed of by the Recipient prior to becoming Vested Shares,
including by way of sale, assignment, transfer, pledge or otherwise, except by
will or the laws of descent and distribution.

 

5.   Rights as a Stockholder. The Company shall pay to the Recipient, in cash,
any dividends paid on the Restricted Stock awarded to the Recipient. Such
payment shall be made on the date that such dividend would be paid to the
Company's shareholders, generally. The Recipient shall be entitled to vote the
shares of Restricted Stock.

 

6.   Notices.  Any notice required or permitted under this Restricted Stock
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Recipient either at the Recipient's address as last known by the Company or such
other address as the Recipient may designate in writing to the Company.

 

7.   Securities Laws Requirements.  The Company shall not be obligated to
transfer any shares of Company common stock from the Recipient to another party,
if such transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (or any other federal or
state statutes having similar requirements as may be in effect at that time).
Further, the Company may require as a condition of transfer of any shares to the
Recipient that the Recipient furnish a written representation that he or she is
holding the shares for investment and not with a view to resale or distribution
to the public.

 

 

 

 

--------------------------------------------------------------------------------

1 [Actual dates and vesting percentages to be determined by the Committee at the
time of grant.]

 

2

--------------------------------------------------------------------------------


8.   Protections Against Violations of Restricted Stock Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Restricted Stock by any
holder thereof in violation of the provisions of this Restricted Stock Agreement
or the Certificate of Incorporation or the By-Laws of the Company, shall be
valid, and the Company will not transfer any of said shares of Restricted Stock
on its books nor will any of said shares of Restricted Stock be entitled to
vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

 

9.   Taxes. The Company will withhold from the shares of Restricted Stock
otherwise deliverable hereunder such number of shares as it determines is
necessary to satisfy all applicable withholding tax obligations in respect of
such shares, unless the Recipient has made alternative arrangements satisfactory
to the Company with respect to such tax withholding obligations. The Recipient
shall promptly notify the Company of any election made pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended from time to time (the "Code").

 

THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT'S SOLE RESPONSIBILITY AND
NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.

 

10.       Legend. The Company's Secretary shall, or shall instruct the Company's
transfer agent to, provide stop transfer instructions in the Company's stock
records to prevent any transfer of the Restricted Stock for any purpose until
the stock is vested. Any certificate that the Secretary or the transfer agent
deems necessary to issue to represent shares of Restricted Stock shall, until
all restrictions lapse and new certificates are issued, bear the following
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISITION BY THE COMPANY UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN SELECTIVE INSURANCE
GROUP, INC. (THE "COMPANY") AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING
OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT
ARE ON FILE AT THE OFFICES OF THE COMPANY, 40 WANTAGE AVENUE, BRANCHVILLE , NJ
07890.

 

 

3

--------------------------------------------------------------------------------


                              11. Failure to Enforce Not a Waiver.  The failure
of the Company to enforce at any time any provision of this Restricted Stock
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
 

12. Governing Law.  This Restricted Stock Agreement shall be governed by and
construed according to the laws of the State of New Jersey without regard to its
principles of conflict of laws.

 

13. Amendments.  Except as otherwise provided in Section 16, this Restricted
Stock Agreement may be amended or modified at any time only by an instrument in
writing signed by each of the parties hereto.

 

14. Survival of Terms.  This Restricted Stock Agreement shall apply to and bind
the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

 

15. Agreement Not a Contract for Services.  Neither the grant of Restricted
Stock, the execution of this Restricted Stock Agreement nor any other action
taken pursuant to this Restricted Stock Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.

 

16. Severability.  If a provision of this Restricted Stock Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms. Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.

 

17. Incorporation of Plan; Acknowledgment.  The Restricted Stock is granted
pursuant to the Plan, and the Restricted Stock and this Restricted Stock
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Restricted Stock Agreement by reference or are expressly cited. By
signing this Restricted Stock Agreement, the Recipient acknowledges having
received and read a copy of the Plan.

 

4

 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Agreement on the day and year first above written.

                                               

SELECTIVE INSURANCE GROUP, INC.

By:  

Title: 

 

 

________________________________

[EMPLOYEE]

                                                                                   

________________________________

CURRENT DATE

       

 

 

5


